Appeal from order, Supreme Court, New York County (Harold B. Beeler, J.), entered December 20, 2005, which, inter alia, granted plaintiffs motion for summary judgment and denied defendant Porges’s cross motion for similar relief, unanimously dismissed as academic, with costs in favor of plaintiff payable by defendant-appellant.
After perfecting this appeal, defendant Porges entered into a so-ordered stipulation directing that the closing on the subject property take place forthwith but no later than October 30, 2006. As a result, the matter was marked disposed of at IAS, rendering this appeal academic. Plaintiffs request for sanctions against Porges’s counsel is denied. Concur—Mazzarelli, J.P., Saxe, Marlow, Nardelli and Gonzalez, JJ.